Citation Nr: 1130099	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.  

2.  Entitlement to service connection for right hip arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to June 1968, and he had service in Vietnam from September 15, 1966, to November 15, 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA), Regional Office (RO).  

In May 2009, the Veteran appeared at hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On the claim of service connection for posttraumatic stress disorder, VA records in December 2006 show diagnoses of posttraumatic stress disorder and of major depressive disorder.  After the claim of posttraumatic stress disorder was adjudicated in September 2007, precedent case law established that medical diagnoses that differ from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 






Also, effective July 2010, in certain circumstances, the Veteran's lay testimony alone may establish an in-service stressor if the stressor is related to the Veteran's "fear of hostile military activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stressor disorder.  38 C.F.R. § 3.304(f)(3).

On the claim of service connection for right hip arthritis, the Veteran has identified additional evidence pertinent to claim and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's service personnel records.  

If the additional service personnel records identify the Veteran's unit while the Veteran was in advance training at Fort Polk Louisiana, from October 1, 1965, to December 31, 1965, ask the U. S. Army & Joint Services Records Research Center for morning reports or a casualty report for a soldier in the Veteran's unit who died on an infiltration course.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request in-patient records from the post hospital at Fort Lewis, Washington, and the Presidio, San Francisco, from June to July 1966.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development, considering the additional evidence and 38 C.F.R. § 3.304(f)(3),  determine whether a VA medical examination and medical opinion is needed to decide the claims and, if so, develop the claims accordingly.

4.  After the claims are fully develop, adjudicate the claims of service connection for a psychiatric disorder other than posttraumatic stress disorder, including secondary service connection, and the claims of service connection for posttraumatic stress and for right hip disability.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


